WIGGINTON, Judge.
Appellants appeal an order denying their motions to quash service of process upon them. We affirm in part, reverse in part and remand.
While present in Florida, Dr. Moustafa Hosny, a resident of Switzerland and general counsel for appellants, was personally served a summons by appellee allegedly in his capacity as a representative of appellants for the sole purpose of perfecting personal service upon each appellant. Appellants moved to quash service of process upon them via service upon Dr. Hosny and also moved to dismiss the action solely on the ground that service upon them via Dr. Hosny was insufficient. In the order on appeal, the trial judge granted the motions to dismiss but nevertheless denied the motions to quash service of process upon Dr. Hosny.
We affirm that portion of the order on appeal granting the motions to dismiss. However, since the service of process which appellants moved to quash was served upon them “c/o Mr. Moustafa Hos-ny,” and since, in granting the motions to dismiss, the trial court correctly determined that the service upon appellants in that manner was insufficient, the trial court necessarily should have granted appellants’ motion to quash service of process upon them. Therefore, we reverse and remand for entry of an order granting appellants’ motions to quash service of process. In so ruling, we note that any personal service upon Dr. Hosny individually is not at issue in this appeal.
Affirmed in part, reversed in part and remanded with directions.
BOOTH and BARFIELD, JJ., concur.